DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Sehsah et al. (US Patent Application Publication No. 2019/0118122).
In reference to claim 1, Dillard discloses a fluid flow system comprising:
an input line (Fig. 2, extending from RCD 12 to choke manifold 100) connected to a drilling system (Fig. 2);
two or more fluid flow lines (Fig. 2, par. 0083, the flow lines associated with each flowmeter 150a-c) connected to the input line, wherein the two or more fluid flow lines are each designed for a different flow rate, comprising a low flow fluid line, a medium flow fluid line, or a high flow fluid line (par. 0087);
an output line connected to the one or more fluid flow lines (Fig. 2);
one or more valves 110 (par. 0057) disposed in each of the one or more fluid flow lines (Fig. 2); and
one or more pressure sensors (par. 0057) disposed in each of the one or more fluid flow lines.
Dillard fails to disclose two or more pressure sensors disposed in each of the two or more fluid flow lines.  Sehsah discloses two or more pressure sensors 14-19 (Fig. 2, par. 0018) disposed on each of the one or more fluid flow lines 60, 62 and 64.  It would have been obvious to a person having ordinary skill in the art at the time to include multiple pressure sensors on each fluid flow line so that the pressure can be measured at multiple locations along each flow line.
In reference to claim 4, Dillard discloses that the low fluid flow line is configured for a fluid flow of 10 to 300 gallons per minute (par. 0087, “less than 100 GPM, 20 to 50-GPM, etc.”; par. 0130).
In reference to claim 5, Dillard discloses that the medium fluid flow line is configured for a fluid flow of 200 to 1000 gallons per minute (par. 0130).
In reference to claim 6, Dillard discloses that the high flow line is configured for a fluid flow of 900 to 2000 gallons per minute (par. 0087).
In reference to claim 7, Dillard discloses an information handling system 50 (par. 0062).
In reference to claim 8, Dillard discloses that the one or more valves are connected to and controlled by the information handling system 50 (par. 0099).
In reference to claim 9, Dillard discloses that the one or more pressure sensors are connected to and communicate with the information handling system 50 (par. 0099).
In reference to claim 10, Dillard discloses that the information handling system 50 is configured to operate the one or more valves based at least in part on one or more measurements from the one or more pressure sensors (par. 0099).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard et al. (US Patent Application Publication No. 2016/0138351) in view of Sehsah et al. (US Patent Application Publication No. 2019/0118122) as applied to claim 1 above, and further in view of Francois (US Patent Application Publication No. 2017/0175467).
In reference to claim 2, Dillard discloses a temperature sensor (par. 0099, “temperature signals” implies the existence of a temperature sensor) but fails to disclose that it is connected to the output line.
Francois discloses that a temperature sensor can be connected to an output line (par. 0058).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a temperature sensor so that the temperature of the drilling fluid can be monitored.

Allowable Subject Matter
Claims 11-21 are allowed.

Response to Arguments
Applicant’s arguments in reference to claim 11 and that rejection has been withdrawn.
Applicant’s arguments in reference to claim 1 are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



6/22/22